     Case 8:20-cv-02398-JVS-DFM Document 47 Filed 02/18/21 Page 1 of 2 Page ID #:959




1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10                                 SOUTHERN DIVISION
11
12      SECURITIES AND EXCHANGE                    Case No. 8:20-cv-02398-JVS-DFM
        COMMISSION,
13                                                 ORDER TO SHOW CAUSE RE:
                    Plaintiff,                     CIVIL CONTEMPT AGAINST
14                                                 AGAINST DEFENDANT JUSTIN
              vs.                                  ROBERT KING AND RELIEF
15                                                 DEFENDANT SHANNON LEIGH
                                                   KING
        JUSTIN ROBERT KING; AND
16      ELEVATE INVESTMENTS LLC,
17
                    Defendants,
18
        SHANNON LEIGH KING,
19
                    Relief Defendant.
20
21
22
            On February 4, 2021, plaintiff Securities and Exchange Commission (“SEC”)
23
      filed an ex parte application for an Order to Show Cause why defendant Justing
24
      Robert King (“JKing”) and Relief Defendant Shannon Leigh King (“SKing”) should
25
      not be held in civil contempt of this Court’s Temporary Restraining Order and
26
      Preliminary Injunction of December 28, 2021 and January 19, 2021 respectively (the
27
      “Orders”). In its application, the Commission presented evidence that JKing and
28

                                                  1
     Case 8:20-cv-02398-JVS-DFM Document 47 Filed 02/18/21 Page 2 of 2 Page ID #:960




1     SKing had violated the Orders.
2           For good cause shown, the Commission’s application for an Order to Show
3     Cause why JKing and SKing should not be held in civil contempt of the Order is
4     hereby GRANTED.
5           IT IS FURTHER ORDERED that, on March 15, 2021 at 1:30 p.m., SKing and
6     JKing shall appear before this Court to show cause why an order of civil contempt
7     should not be issued and, at that time. Any opposition papers shall be filed and
8     served no later than March 1, 2021 and any reply papers shall be filed and served no
9     later than March 8, 2021. In addition to the service requirements under this Court’s
10    Local Rules, both the SEC and JKing and SKing shall provide the Court and each
11    other with courtesy copies, via email, of all papers filed by no later than 5:00 p.m.
12    PST on the date the papers are due.
13          JKing and SKing shall advise the Court of any subsequent efforts to cure the
14    acts of noncompliance with the Preliminary Injunction alleged by the SEC.
15
16          The hearing may be video. The Court will advise.
17
18          IT IS SO ORDERED.
19
20
      DATED: February 18, 2021               ________________________________
21                                           THE HONORABLE JAMES V. SELNA
22                                           UNITED STATES DISTRICT JUDGE

23
24
25
26
27
28

                                                     2
